DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/28/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of imatinib free base as specific form of imatinib and lactose as specific carrier. Claims 1-7 read on the elected species and are under examination.

	Claims 1-7, 11-17 and 20 are pending and claims 1-7 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Surber (US20150044288) in view of Adin et al. (US20060223817), Gunduz et al. (US8252926) and Deng et al. (CN103910711).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Surber teaches the pharmaceutical composition comprises a dry powder composition comprising imatinib or salt thereof, a phenylaminopyrimidine derivative or salt thereof, or other tyrosine kinase inhibitor or salt thereof at a concentration of about 0.001 % to about 100% by weight of the weight of dry powder composition; optionally one of more carrier agents selected from the group consisting of lactose or mannitol at a concentration of about 0.001 % to about 99.999% by weight of the weight of dry powder composition (page 9, [0021]). In one embodiment, the composition is delivered by inhalation for treatment of condition related for cardiovascular and pulmonary arterial hypertension (page 62, [0238-0239]; page 70, [0260]). 
  teaches crystalline imatinib base form I and processes
for producing crystalline imatinib base form I (abstract). The purity of crystalline imatinib base is high at 99.5% (claims 4-7).
	Gunduz et al. teaches of crystalline imatinib base with purity from 95-99% (column 9, line 25 to column 10, line 15; Fig. 1).
	Deng et al. teaches crystalline imatinib base which is good in stability, high in purity (abstract). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Surber is that Surber  do not expressly teach crystalline imatinib base. This deficiency in Surber is cured by the teachings of Adin et al., Gunduz et al. and Deng et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have imatinib in the form of crystal, as suggested by Adin et al., Gunduz et al. and Deng et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have imatinib in the form of crystal because crystalline imatinib has good stability and high purity as suggested by Deng et al. Since it is advantage to have good stability and high purity, Adin et al., Gunduz et al. and Deng et al., it is obvious for one of ordinary skill in the art to have imatinib in the form of crystal and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-5, prior arts teach an inhalable powdery composition comprising a bout 1 to about 100% of imatinib in the form of single crystal and about 1 to about 99% of lactose for treating cardiovascular and pulmonary arterial hypertension.
Claims 6-7 are intended use which is not limiting.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Specifically, each of those references is limited to describing methods of preparing imatinib as an intermediate of the imatinib salt imatinib mesylate and one of ordinary skill in the art would not have looked to those references for instruction on crystalline compositions for an inhalable formulation. The
Office Action argues that Deng in particular teaches that crystalline imatinib has good stability and high purity and would therefore motivate one of ordinary skill in the art to 
crystalline forms of imatinib free base as an intermediate in the production of imatinib mesylate, they provide no suggestion or teaching regarding composition of an inhalable therapeutic formulation and Applicant maintains that one of skill in the art would not have found it obvious to prepare an inhalable formulation as claimed, having more than 80% of a single crystal form.
In response to this argument: This is not persuasive. In response to applicant's argument that Adin et al., Gunduz et al. and Deng et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Adin et al., Gunduz et al. suggest crystal imatinib with high purity, Deng et al. teaches crystalline imatinib base which is good in stability, high in purity; although Deng et al. teaches crystalline imatinib base for the preparation its salt, the combined teachings of the references would have suggested to those of ordinary skill in the art that crystalline imatinib in the powdery inhalable composition would also have good stability and high purity, since it is advantage to do so, it is obvious for one of ordinary skill in the art to have imatinib in the form of crystal in the powdery inhalable composition and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 16874118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 10 of copending Application No. 16874111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to argument:
Applicants request ODP rejections be held until claims are allowed.
In response to argument: This is not persuasive. Since no TD is filed, ODP rejections are maintained for record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIANFENG SONG/Primary Examiner, Art Unit 1613